               Case 18-11625-LSS               Doc 536        Filed 02/14/20          Page 1 of 11




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                          :
In re                                                     :     Chapter 11
                                                          :
TINTRI, INC.,1                                            :     Case No. 18-11625 (LSS)
                                                          :
                          Debtor.                         :
                                                          :

             NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED
         FOR HEARING ON FEBRUARY 18, 2020 AT 10:00 A.M. (EASTERN TIME)


             THERE ARE NO MATTERS GOING FORWARD. THIS HEARING
             HAS BEEN CANCELED WITH PERMISSION FROM THE COURT.


FINAL FEE APPLICATIONS

1.      Final Fee Applications3

        Objection/Response Deadline:                   Various (February 12-14, 2020 at 4:00 p.m.)

        Objections/Responses:                          None to date.

        Related Documents:

        A.      See Exhibit A attached hereto.

        B.      Supplement to Final Application for Compensation and Reimbursement of
                Expenses of Pachulski Stang Ziehl & Jones LLP, as Counsel to the Debtor and
                Debtor in Possession for the Period from July 10, 2018 Through January 10,
                2020 [Docket No. 534; filed 2/14/2020]

        C.      Certification of Counsel Regarding Order Approving Final Fee Applications
                [Docket No. 535; filed 2/14/2020]

        Status:       A certification of counsel has been filed. No hearing is necessary.



1
        The Debtor and the last four digits of its taxpayer identification numbers are (6978).
2
        Amended items appear in bold type.
3
        Fee application binders were previously submitted to the Court on February 11, 2020.
            Case 18-11625-LSS   Doc 536    Filed 02/14/20   Page 2 of 11




Dated: February 14, 2020            WOMBLE BOND DICKINSON (US) LLP

                                    /s/ Ericka F. Johnson
                                    Matthew P. Ward (DE Bar No. 4471)
                                    Ericka F. Johnson (DE Bar No. 5024)
                                    Morgan L. Patterson (DE Bar No. 5388)
                                    1313 North Market Street, Suite 1200
                                    Wilmington, Delaware 19801
                                    Telephone:      (302) 252-4320
                                    Facsimile:      (302) 252-4330
                                    E-mail:         matthew.ward@wbd-us.com
                                                    ericka.johnson@wbd-us.com
                                                    morgan.patterson@wbd-us.com

                                    Counsel for the Liquidation Trustee




                                       2
              Case 18-11625-LSS   Doc 536    Filed 02/14/20   Page 3 of 11




                                     EXHIBIT A

                            Index of Final Fee Applications




WBD (US) 48657923v1
                Case 18-11625-LSS              Doc 536        Filed 02/14/20         Page 4 of 11




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                                    § Chapter 11
                                                          §
TINTRI, INC.,1                                            § Case No. 18-11625 (LSS)
                                                          §
                           Debtor.                        § Hearing Date: February 18, 2020 at 10:00 a.m. (ET)
                                                          §

                                INDEX OF FINAL FEE APPLICATIONS

PACHULSKI STANG ZIEHL & JONES LLP
Counsel to the Debtor

1.       Final Application for Compensation and Reimbursement of Expenses of Pachulski Stang
         Ziehl & Jones LLP, as Counsel to the Debtor and Debtor In Possession for the Period From
         January 10, 2018 through January 10, 2020 [Docket No. 521, filed 1/22/2020]

         A.       First Monthly Application for Compensation and Reimbursement of Expenses of
                  Pachulski Stang Ziehl & Jones LLP, as Counsel to the Debtor and Debtor In
                  Possession for the Period From July 10, 2018 through July 31, 2018 [Docket
                  No. 243; filed 9/26/2018]

         B.       Certificate of No Objection Regarding First Monthly Application for Compensation
                  and Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP, as Counsel
                  to the Debtor and Debtor In Possession for the Period From July 10, 2018 through
                  July 31, 2018 [Docket No. 257; filed 10/19/2018]

         C.       Second Monthly Application for Compensation and Reimbursement of Expenses of
                  Pachulski Stang Ziehl & Jones LLP, as Counsel to the Debtor and Debtor In
                  Possession for the Period From August 1, 2018 though August 31, 2018 [Docket No.
                  268; filed 10/25/2018]

         D.       Certificate of No Objection Regarding Second Monthly Application for
                  Compensation and Reimbursement of Expenses of Pachulski Stang Ziehl & Jones
                  LLP, as Counsel to the Debtor and Debtor In Possession for the Period From August
                  1, 2018 though August 31, 2018 [Docket No. 287; filed 11/20/2018]

         E.       Third Monthly Application for Compensation and Reimbursement of Expenses of
                  Pachulski Stang Ziehl & Jones LLP, as Counsel to the Debtor and Debtor In
                  Possession for the Period From September 1, 2018 through September 30, 2018
                  [Docket No. 269; filed 10/26/2018]




1
         The Debtor and the last four digits of its taxpayer identification numbers are (6978).
            Case 18-11625-LSS         Doc 536     Filed 02/14/20    Page 5 of 11




       F.     Certificate of No Objection Regarding Third Monthly Application for Compensation
              and Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP, as Counsel
              to the Debtor and Debtor In Possession for the Period From September 1, 2018
              through September 30, 2018 [Docket No. 288; filed 11/20/2018]

       G.     Fourth Monthly Application for Compensation and Reimbursement of Expenses of
              Pachulski Stang Ziehl & Jones LLP, as Counsel to the Debtor and Debtor In
              Possession for the Period From October 1, 2018 through October 31, 2018 [Docket
              No. 319; filed 1/17/2019]

       H.     Certificate of No Objection Regarding Fourth Monthly Application for
              Compensation and Reimbursement of Expenses of Pachulski Stang Ziehl & Jones
              LLP, as Counsel to the Debtor and Debtor In Possession for the Period From October
              1, 2018 through October 31, 2018 [Docket No. 326; filed 2/12/2019]

       I.     Fifth Monthly Application for Compensation and Reimbursement of Expenses of
              Pachulski Stang Ziehl & Jones LLP, as Counsel to the Debtor and Debtor In
              Possession for the Period From November 1, 2018 through November 30, 2018
              [Docket No. 320; filed 1/17/2019]

       J.     Certificate of No Objection Regarding Fifth Monthly Application for Compensation
              and Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP, as Counsel
              to the Debtor and Debtor In Possession for the Period From November 1, 2018
              through November 30, 2018 [Docket No. 327; filed 2/12/2019]

       K.     Sixth Monthly Application for Compensation and Reimbursement of Expenses of
              Pachulski Stang Ziehl & Jones LLP, as Counsel to the Debtor and Debtor In
              Possession for the Period From December 1, 2018 through January 10, 2020 [Docket
              No. 518; filed 1/21/2020]

DELOITTE TAX LLP
Tax Services Provider to the Debtor

2.     Second Monthly and Final Fee Application of Deloitte Tax LLP for Compensation for
       Services Rendered as Tax Services Provider to the Debtor for the Period From
       July 10, 2018 Through January 10, 2020 [Docket No. 519, filed 1/22/2020]

       A.     First Combined Monthly Fee Application of Deloitte Tax LLP for Compensation for
              Services Rendered as Tax Services Provider to the Debtor for the Period From July
              10, 2018 Through January 31, 2019 [Docket No. 329; filed 2/13/2019]

       B.     Certificate of No Objection Regarding First Combined Monthly Fee Application of
              Deloitte Tax LLP for Compensation for Services Rendered as Tax Services Provider
              to the Debtor for the Period From July 10, 2018 Through January 31, 2019 [Docket
              No. 340; filed 3/7/2019]

       C.     First Interim Fee Application of Deloitte Tax LLP for Compensation for Services
              Rendered as Tax Services Provided to the Debtor for the Period From July 10, 2018
              Though January 31, 2019 [Docket No. 376, filed 4/23/2019]


                                              2
            Case 18-11625-LSS        Doc 536      Filed 02/14/20    Page 6 of 11




WOMBLE BOND DICKINSON (US) LLP
Counsel to the Official Committee of Unsecured Creditors

3.     Fifteenth Monthly and Final Fee Application of Womble Bond Dickinson (US) LLP for
       Compensation for Services Rendered and Reimbursement of Expenses as Counsel for the
       Official Committee of Unsecured Creditors for the (i) Monthly Period from December 1,
       2019 through January 10, 2020 and (ii) Final Period From July 20, 2018 through
       January 10, 2020 [Docket No. 523, filed 1/23/2020]

       A.     First Monthly Fee Application of Womble Bond Dickinson (US) LLP for
              Compensation for Services Rendered and Reimbursement of Expenses as Counsel
              for the Official Committee of Unsecured Creditors for the Period July 20, 2018
              Through August 31, 2018 [Docket No. 244; filed 9/27/2018]

       B.     Certificate of No Objection Regarding First Monthly Fee Application of Womble
              Bond Dickinson (US) LLP for Compensation for Services Rendered and
              Reimbursement of Expenses as Counsel for the Official Committee of Unsecured
              Creditors for the Period July 20, 2018 Through August 31, 2018 [Docket No. 256;
              filed 10/19/2018]

       C.     Second Monthly Fee Application of Womble Bond Dickinson (US) LLP for
              Compensation for Services Rendered and Reimbursement of Expenses as Counsel
              for the Official Committee of Unsecured Creditors for the Period September 1, 2018
              Through September 30, 2018 [Docket No. 252; filed 10/16/2018]

       D.     Certificate of No Objection Regarding Second Monthly Fee Application of Womble
              Bond Dickinson (US) LLP for Compensation for Services Rendered and
              Reimbursement of Expenses as Counsel for the Official Committee of Unsecured
              Creditors for the Period September 1, 2018 Through September 30, 2018 [Docket
              No. 273; filed 11/7/2018]

       E.     Third Monthly Fee Application of Womble Bond Dickinson (US) LLP for
              Compensation for Services Rendered and Reimbursement of Expenses as Counsel
              for the Official Committee of Unsecured Creditors for the Period October 1, 2018
              Through October 31, 2018 [Docket No. 277; filed 11/15/2018]

       F.     Certificate of No Objection Regarding Third Monthly Fee Application of Womble
              Bond Dickinson (US) LLP for Compensation for Services Rendered and
              Reimbursement of Expenses as Counsel for the Official Committee of Unsecured
              Creditors for the Period October 1, 2018 Through October 31, 2018 [Docket No. 300;
              12/7/2018]

       G.     Fourth Monthly Fee Application of Womble Bond Dickinson (US) LLP for
              Compensation for Services Rendered and Reimbursement of Expenses as Counsel
              for the Official Committee of Unsecured Creditors for the Period November 1, 2018
              Through December 31, 2018 [Docket No. 324; filed 1/29/2019]




                                              3
     Case 18-11625-LSS       Doc 536      Filed 02/14/20    Page 7 of 11




H.    Certificate of No Objection Regarding Fourth Monthly Fee Application of Womble
      Bond Dickinson (US) LLP for Compensation for Services Rendered and
      Reimbursement of Expenses as Counsel for the Official Committee of Unsecured
      Creditors for the Period November 1, 2018 Through December 31, 2018 [Docket No.
      330; filed 2/20/2019]

I.    Fifth Monthly Fee Application of Womble Bond Dickinson (US) LLP for
      Compensation for Services Rendered and Reimbursement of Expenses as Counsel
      for the Official Committee of Unsecured Creditors for the Period January 1, 2019
      Through January 31, 2019 [Docket No. 333; filed 2/27/2019]

J.    Certificate of No Objection Regarding Fifth Monthly Fee Application of Womble
      Bond Dickinson (US) LLP for Compensation for Services Rendered and
      Reimbursement of Expenses as Counsel for the Official Committee of Unsecured
      Creditors for the Period January 1, 2019 Through January 31, 2019 [Docket No. 353;
      filed 3/21/2019]

K.    Sixth Monthly Fee Application of Womble Bond Dickinson (US) LLP for
      Compensation for Services Rendered and Reimbursement of Expenses as Counsel
      for the Official Committee of Unsecured Creditors for the Period February 1, 2019
      Through February 29, 2019 [Docket No. 354; filed 3/21/2019]

L.    Certificate of No Objection Regarding Sixth Monthly Fee Application of Womble
      Bond Dickinson (US) LLP for Compensation for Services Rendered and
      Reimbursement of Expenses as Counsel for the Official Committee of Unsecured
      Creditors for the Period February 1, 2019 Through February 29, 2019 [Docket No.
      368; filed 4/12/2019]

M.    Seventh Monthly Fee Application of Womble Bond Dickinson (US) LLP for
      Compensation for Services Rendered and Reimbursement of Expenses as Counsel
      for the Official Committee of Unsecured Creditors for the Period March 1, 2019
      Through March 31, 2019 [Docket No. 370; filed 4/17/2019]

N.    Certificate of No Objection Regarding Seventh Monthly Fee Application of Womble
      Bond Dickinson (US) LLP for Compensation for Services Rendered and
      Reimbursement of Expenses as Counsel for the Official Committee of Unsecured
      Creditors for the Period March 1, 2019 Through March 31, 2019 [Docket No. 380;
      filed 5/9/2019]

O.    Eighth Monthly Fee Application of Womble Bond Dickinson (US) LLP for
      Compensation for Services Rendered and Reimbursement of Expenses as Counsel
      for the Official Committee of Unsecured Creditors for the Period April 1, 2019
      Through May 31, 2019 [Docket No. 386; filed 6/24/2019]

P.    Certificate of No Objection Regarding Eighth Monthly Fee Application of Womble
      Bond Dickinson (US) LLP for Compensation for Services Rendered and
      Reimbursement of Expenses as Counsel for the Official Committee of Unsecured




                                      4
     Case 18-11625-LSS       Doc 536      Filed 02/14/20    Page 8 of 11




      Creditors for the Period April 1, 2019 Through May 31, 2019 [Docket No. 397; filed
      7/16/2019]

Q.    Ninth Monthly Fee Application of Womble Bond Dickinson (US) LLP for
      Compensation for Services Rendered and Reimbursement of Expenses as Counsel
      for the Official Committee of Unsecured Creditors for the Period June 1, 2019
      Through June 30, 2019 [Docket No. 399; filed 7/29/2019]

R.    Certificate of No Objection Regarding Ninth Monthly Fee Application of Womble
      Bond Dickinson (US) LLP for Compensation for Services Rendered and
      Reimbursement of Expenses as Counsel for the Official Committee of Unsecured
      Creditors for the Period June 1, 2019 Through June 30, 2019 [Docket No. 496; filed
      11/7/2019]

S.    Tenth Monthly Fee Application of Womble Bond Dickinson (US) LLP for
      Compensation for Services Rendered and Reimbursement of Expenses as Counsel
      for the Official Committee of Unsecured Creditors for the Period July 1, 2019
      Through July 31, 2019 [Docket No. 497; filed 11/7/2019]

T.    Certificate of No Objection Regarding Tenth Monthly Fee Application of Womble
      Bond Dickinson (US) LLP for Compensation for Services Rendered and
      Reimbursement of Expenses as Counsel for the Official Committee of Unsecured
      Creditors for the Period July 1, 2019 Through July 31, 2019 [Docket No. 504; filed
      12/3/2019]

U.    Eleventh Monthly Fee Application of Womble Bond Dickinson (US) LLP for
      Compensation for Services Rendered and Reimbursement of Expenses as Counsel
      for the Official Committee of Unsecured Creditors for the Period August 1, 2019
      Through August 31, 2019 [Docket No. 498; filed 11/11/2019]

V.    Certificate of No Objection Regarding Eleventh Monthly Fee Application of Womble
      Bond Dickinson (US) LLP for Compensation for Services Rendered and
      Reimbursement of Expenses as Counsel for the Official Committee of Unsecured
      Creditors for the Period August 1, 2019 Through August 31, 2019 [Docket No. 505;
      filed 12/3/2019]

W.    Twelfth Monthly Fee Application of Womble Bond Dickinson (US) LLP for
      Compensation for Services Rendered and Reimbursement of Expenses as Counsel
      for the Official Committee of Unsecured Creditors for the Period September 1, 2019
      Through September 30, 2019 [Docket No. 499; filed 11/11/2019]

X.    Certificate of No Objection Regarding Twelfth Monthly Fee Application of Womble
      Bond Dickinson (US) LLP for Compensation for Services Rendered and
      Reimbursement of Expenses as Counsel for the Official Committee of Unsecured
      Creditors for the Period September 1, 2019 Through September 30, 2019 [Docket
      No. 506; filed 12/3/2019]




                                      5
             Case 18-11625-LSS       Doc 536      Filed 02/14/20    Page 9 of 11




       Y.     Thirteenth Monthly Fee Application of Womble Bond Dickinson (US) LLP for
              Compensation for Services Rendered and Reimbursement of Expenses as Counsel
              for the Official Committee of Unsecured Creditors for the Period October 1, 2019
              Through October 31, 2019 [Docket No. 502; filed 11/22/2019]

       Z.     Certificate of No Objection Regarding Thirteenth Monthly Fee Application of
              Womble Bond Dickinson (US) LLP for Compensation for Services Rendered and
              Reimbursement of Expenses as Counsel for the Official Committee of Unsecured
              Creditors for the Period October 1, 2019 Through October 31, 2019 [Docket No.
              508; filed 12/16/2019]

       AA.    Fourteenth Monthly Fee Application of Womble Bond Dickinson (US) LLP for
              Compensation for Services Rendered and Reimbursement of Expenses as Counsel
              for the Official Committee of Unsecured Creditors for the Period November 1, 2019
              Through November 30, 2019 [Docket No. 522; filed 1/23/2020]

ALVAREZ & MARSAL NORTH AMERICA, LLC
Financial Advisor to the Official Committee of Unsecured Creditors

4.     Tenth Monthly and Final Fee Application of Alvarez & Marsal North America, LLC for
       Payment of Compensation and Reimbursement of Expenses as Financial Advisor to the
       Official Committee of Unsecured Creditors for the Period from July 22, 2018 Through
       January 10, 2020 [Docket No. 525, filed 1/24/2020]

       A.     First Monthly Fee Application of Alvarez & Marsal North America, LLC, for
              Payment of Compensation and Reimbursement of Expenses as Financial Advisor to
              the Official Committee of Unsecured Creditors for the Period from July 22, 2018
              Through September 30, 2018 [Docket No. 272; filed 11/6/2018]

       B.     Certificate of No Objection Regarding First Monthly Fee Application of Alvarez &
              Marsal North America, LLC, for Payment of Compensation and Reimbursement of
              Expenses as Financial Advisor to the Official Committee of Unsecured Creditors for
              the Period from July 22, 2018 Through September 30, 2018 [Docket No. 294; filed
              11/28/2018]

       C.     Notice of Filing of Revised Exhibit “C” to the First Monthly Fee Application of
              Alvarez & Marsal North America, LLC, for Payment of Compensation and
              Reimbursement of Expenses as Financial Advisor to the Official Committee of
              Unsecured Creditors for the Period from July 22, 2018 Through September 30, 2018
              [Docket No. 305; filed 12/12/2018]

       D.     Certification of Counsel Regarding First Monthly Fee Application of Alvarez &
              Marsal North America, LLC, for Payment of Compensation and Reimbursement of
              Expenses as Financial Advisor to the Official Committee of Unsecured Creditors for
              the Period from July 22, 2018 Through September 30, 2018 [Docket No. 306; filed
              12/12/2018]




                                              6
     Case 18-11625-LSS       Doc 536       Filed 02/14/20   Page 10 of 11




E.    Second Monthly Fee Application of Alvarez & Marsal North America, LLC, for
      Payment of Compensation and Reimbursement of Expenses as Financial Advisor to
      the Official Committee of Unsecured Creditors for the Period from October 1, 2018
      Through October 31, 2018 [Docket No. 278; filed 11/15/2018]

F.    Certificate of No Objection Regarding Second Monthly Fee Application of Alvarez
      & Marsal North America, LLC, for Payment of Compensation and Reimbursement
      of Expenses as Financial Advisor to the Official Committee of Unsecured Creditors
      for the Period from October 1, 2018 Through October 31, 2018 [Docket No. 301;
      filed 12/7/2018]

G.    Third Monthly Fee Application of Alvarez & Marsal North America, LLC, for
      Payment of Compensation and Reimbursement of Expenses as Financial Advisor to
      the Official Committee of Unsecured Creditors for the Period from November 1,
      2018 Through November 30, 2018 [Docket No. 315; filed 12/27/2018]

H.    Certificate of No Objection Regarding Third Monthly Fee Application of Alvarez &
      Marsal North America, LLC, for Payment of Compensation and Reimbursement of
      Expenses as Financial Advisor to the Official Committee of Unsecured Creditors for
      the Period from November 1, 2018 Through November 30, 2018 [Docket No. 323;
      filed 1/18/2019]

I.    Fourth Monthly Fee Application of Alvarez & Marsal North America, LLC, for
      Payment of Compensation and Reimbursement of Expenses as Financial Advisor to
      the Official Committee of Unsecured Creditors for the Period from December 1,
      2018 Through December 31, 2018 [Docket No. 335; filed 3/1/2019]

J.    Certificate of No Objection Regarding Fourth Monthly Fee Application of Alvarez &
      Marsal North America, LLC, for Payment of Compensation and Reimbursement of
      Expenses as Financial Advisor to the Official Committee of Unsecured Creditors for
      the Period from December 1, 2018 Through December 31, 2018 [Docket No. 357;
      filed 3/25/2019]

K.    Fifth Monthly Fee Application of Alvarez & Marsal North America, LLC, for
      Payment of Compensation and Reimbursement of Expenses as Financial Advisor to
      the Official Committee of Unsecured Creditors for the Period from January 1, 2019
      Through January 31, 2019 [Docket No. 336; filed 3/1/2019]

L.    Certificate of No Objection Regarding Fifth Monthly Fee Application of Alvarez &
      Marsal North America, LLC, for Payment of Compensation and Reimbursement of
      Expenses as Financial Advisor to the Official Committee of Unsecured Creditors for
      the Period from January 1, 2019 Through January 31, 2019 [Docket No. 358; filed
      3/25/2019]

M.    Sixth Monthly Fee Application of Alvarez & Marsal North America, LLC, for
      Payment of Compensation and Reimbursement of Expenses as Financial Advisor to
      the Official Committee of Unsecured Creditors for the Period from February 1, 2019
      Through February 28, 2019 [Docket No. 348; filed 3/15/2019]


                                       7
             Case 18-11625-LSS        Doc 536       Filed 02/14/20   Page 11 of 11




       N.      Certificate of No Objection Regarding Sixth Monthly Fee Application of Alvarez &
               Marsal North America, LLC, for Payment of Compensation and Reimbursement of
               Expenses as Financial Advisor to the Official Committee of Unsecured Creditors for
               the Period from February 1, 2019 Through February 28, 2019 [Docket No. 365; filed
               4/8/2019]

       O.      Seventh Monthly Fee Application of Alvarez & Marsal North America, LLC, for
               Payment of Compensation and Reimbursement of Expenses as Financial Advisor to
               the Official Committee of Unsecured Creditors for the Period from March 1, 2019
               Through March 31, 2019 [Docket No. 371; filed 4/17/2019]

       P.      Certificate of No Objection Regarding Seventh Monthly Fee Application of Alvarez
               & Marsal North America, LLC, for Payment of Compensation and Reimbursement
               of Expenses as Financial Advisor to the Official Committee of Unsecured Creditors
               for the Period from March 1, 2019 Through March 31, 2019 [Docket No. 381; filed
               5/9/2019]

       Q.      Eighth Monthly Fee Application of Alvarez & Marsal North America, LLC, for
               Payment of Compensation and Reimbursement of Expenses as Financial Advisor to
               the Official Committee of Unsecured Creditors for the Period from April 1, 2019
               Through July 31, 2019 [Docket No. 405; filed 8/13/2019]

       R.      Certificate of No Objection Regarding Eighth Monthly Fee Application of Alvarez &
               Marsal North America, LLC, for Payment of Compensation and Reimbursement of
               Expenses as Financial Advisor to the Official Committee of Unsecured Creditors for
               the Period from April 1, 2019 Through July 31, 2019 [Docket No. 482; filed
               10/3/2019]

       S.      Ninth Monthly Fee Application of Alvarez & Marsal North America, LLC, for
               Payment of Compensation and Reimbursement of Expenses as Financial Advisor to
               the Official Committee of Unsecured Creditors for the Period from August 1, 2019
               Through October 31, 2019 [Docket No. 500; filed 11/18/2019]

       T.      Certificate of No Objection Regarding Ninth Monthly Fee Application of Alvarez &
               Marsal North America, LLC, for Payment of Compensation and Reimbursement of
               Expenses as Financial Advisor to the Official Committee of Unsecured Creditors for
               the Period from August 1, 2019 Through October 31, 2019 [Docket No. 507; filed
               12/10/2019]

OMNI MANAGEMENT GROUP, INC.
Administrative Agent to the Official Committee of Unsecured Creditors

5.     First Monthly and Final Fee Application of Omni Management Group, Inc. for
       Compensation and Reimbursement of Expenses as Administrative Agent to the Official
       Committee of Unsecured Creditors for the Period from July 8, 2019 through January 10,
       2020 [Docket No. 524, filed 1/23/2020]




                                                8
WBD (US) 48580700v1
